                           Case 18-10512-KBO             Doc 2751        Filed 08/16/21         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )      Chapter 11
                                                                         )
             Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                         )
                                                Debtors.                 )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No. 2709

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 2709

                      The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Notice of Filing of Fifth Staffing and Compensation

         Report and Request for Payment of Reimbursable Expenses by Houlihan Lokey Capital, Inc., for

         the Period of February 24, 2021 Through and Including May 23, 2021 [Docket No. 2709]

         (the “Staffing and Compensation Report”) filed on July 29, 2021. The undersigned further

         certifies that a review of the Court’s docket in these cases reflects no answer, objection, or other

         responsive pleading to the Staffing and Compensation Report. As was provided in the notice filed

         and served with the Staffing and Compensation Report, objections to the Staffing and

         Compensation Report were to be filed and served no later than August 13, 2021 at 4:00 p.m. (ET).

                      Pursuant to the Order, Pursuant to 11 U.S.C. §§ 327(a), Fed. R. Bankr. P. 2014 and 5002,

         and Local Rule 2014-1 and 2016-2(h), (I) Authorizing Retention and Employment of Houlihan

         Lokey Capital, Inc. as Financial Advisor and Investment Banker to the Debtors; (II) Modifying

         Certain Information Requirements of Del. Bankr. L.R. 2016-2 and (III) Granting Related Relief




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc. New York, NY 10036.
27457436.4
                                                                    1
                       Case 18-10512-KBO        Doc 2751     Filed 08/16/21       Page 2 of 2




         [Docket No. 1469], entered on March 3, 2020, the Debtors are authorized, but not directed, to pay

         to Houlihan Lokey Capital, Inc. all fees and expenses included in the Staffing and Compensation

         Report without further order of the Court.



             Dated: August 16, 2021             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Shane M. Reil
                                                James L. Patton, Jr. (No. 2202)
                                                Robert S. Brady (No. 2847)
                                                Michael R. Nestor (No. 3526)
                                                Joseph M. Barry (No. 4221)
                                                Ryan M. Bartley (No. 4985)
                                                Shane M. Reil (No. 6195)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253
                                                Email: jpatton@ycst.com
                                                        rbrady@ycst.com
                                                        mnestor@ycst.com
                                                        jbarry@ycst.com
                                                        rbartley@ycst.com
                                                        sreil@ycst.com

                                                Counsel to the Debtors and Debtors in Possession




27457436.4
                                                         2
